Exhibit 99.2 Annual Shareholders’ Meeting June 13, 2011 Creating Value Through Innovation AGENDA Official Business Chairman’s Speech - George Jensen, Chairman and CEO Company Presentation - Stephen P. Herbert, President and COO Preliminary Voting Results - David M. DeMedio, CFO Q & A Adjourn Company Presentation Stephen P. Herbert, President and Chief Operating Officer With the exception of the historical information contained in this presentation, the matters described herein contain forward-looking statements that involve risk and uncertainties that may individually or mutually impact the matters herein described, including but not limited to the ability of the Company to increase revenues in the future due to the developing and unpredictable markets for its products, the ability to achieve a positive cash flow, the ability to obtain orders for or install its products, the ability to obtain new customers and the ability to commercialize its products, which could cause actual results or revenues to differ materially from those contemplated by these statements. Forward Looking Statement •Market Opportunity/Value Proposition •Trends •Products and Services •Customer Results •Company Results Market Opportunity/Value Proposition Market Opportunity/Value Proposition USA Technologies is the leading provider of wireless cashless payment and M2M solutions for self-serve retailing industries. 7 “ .” Provide leading edge wireless cashless payment services for small ticket unattended retail. Connect remote, self-service retail locations so owners and operators can better manage their business. Market Opportunity/Value Proposition $ 9 A PCI compliant, end-to-end, suite of cashless payment and telemetry services tailored to fit the needs of self-service retail industries. Card Processing Services Wireless Connectivity Online Sales Reporting Over the Air Updates & Remote Data Management Data Security Health Alerts Consumer Services Settlement Market Opportunity/Value Proposition ePort Connect Service 10 Trends Trends Consumer Trends Customers are now mandating cashless payment systems because credit and debit card acceptance are now the “NORM” for everyday small-ticket purchases. 13 Generation Plastic (or Generation “P”) represents a paradigm shift in how we buy-now and in the future. Source: Harris Interactive Trends Consumer Trends 14 Trends These trends are being driven by both the consumer and the credit card associations, issuing banks and others that service them. 15 Trends NFC-based mobile payment is poised to further push cashless. 16 Trends NFC-based mobile payment is poised to further push cashless. 17 Trends USA Technologies is well positioned to capitalize on the mobile payment movement with 50,000+ NFC capable devices on the ePort Connect Service. 18 Trends Consumer Demand •Focus on convenience •Desire for electronic micro- payments •Increasing dependence on cashless for everday purchases USAT believes that the confluence of several compelling drivers will help to drive significant market adoption. Market Sponsorship •VISA, MC, Discover and banks are driving broader market acceptance •Mobile payment is fostering further adoption •Continued debit card growth Customer Demand •Key to increase profit margin •Meeting their customer’s demand •Wireless connectivity provides additional operational benefits Technology Improvements •Wireless reliability up/costs down •Hardware costs continue to decline, increasing ROI of USAT solutions 19 Products and Services Card Processing Services Wireless Connectivity Online Sales Reporting Over the Air Updates & Remote Data Management Data Security Health Alerts Consumer Services Settlement Products and Services ePort Connect Service A PCI compliant, end-to-end, suite of cashless payment and telemetry services tailored to fit the needs of self-service retail industries. 21 Products and Services Attained Certification for Card Industry’s highest level of security - PCI Level One Service Provider. ePort Connect Service 22 Products and Services Cashless Transactions ePort accepts all forms of cashless. Mag Stripe Cards Contactless Cards & Fobs Mobile Commerce 23 Products and Services ePort® for Self-Service, Unattended Retail •G8 enables cashless payments including credit/debit and NFC (mobile) G8 EDGE •ePort EDGE is designed for rapid retrofit - 10 minutes or less 24 Products and Services •Includes ePort Connect Service and device •ePort EDGE or G8 •Pay one low monthly service fee 25 Products and Services Sales Execution Sales Execution Step 1 Deployment Deployment Planning Planning Knowledge Knowledge Base Base Step 2 Technical Technical Training Training Step 3 ePort ePort Connect Connect Setup Setup Step 4 Customer Customer Service Service Step 5 Deployment Planning Service USA Technologies offers an exclusive, data-driven five-step deployment process. Superior Customer Results Superior Customer Results 26 Products and Services Deployment Planning Service •Evaluate current performance using cashless metrics •Comparison against USAT Knowledge Base customers •Evaluate individual machines for performance issues (health reports) 27 •Online availability of washers and dryers •Cashless payments •“Cycle Done” notification - Email - Cell Phone - Pager Products and Services 28 •The SDK enables kiosks, toll booths, gaming units, and other devices to accept cashless payment •End-to-end encryption •Compatible with Windows or Linux platforms •PCI DSS compliant •Alternative to traditional Point-Of-Sale (POS) devices Products and Services ePort SDK 29 Products and Services •Up to 40% reduction in energy consumption •Average sales price of $160 •Product relaunched in 2011 -new, more efficient device -new, more user friendly stand-alone website www.energymisers.net -rebranding 30 Customer Results Customer Results Source:USAT Knowledge Base.Quarterly results taken from varying sample sizes. 32 Customer Results Consumers’ vending purchases are on average 29% greater when they use their credit or debit card. Source:USAT Knowledge Base.Sample size of 24,375 ePorts,4,230,208 transactions from a cross-section of locations types for March 2011. 33 Customer Results Source:USAT Knowledge Base.Sample size of 24,375 ePorts,4,230,208 transactions from a cross-section of locations types for March 2011. 34 Company Results •JumpStart •Key Partnerships •Accomplishments Company Results •Accelerated Adoption -Increase in new customers of 81% during calendar year -Increase in connections of 73% during calendar year 2010 -Significant increase in recurring revenue, from licensing and transaction fees:81% during calendar year 2010 •Competitive advantage 36 Company Results Partnered with Verizon to deliver industry leading wireless, cashless payment services and M2M solutions for self serve, unattended retail. 37 Company Results Strategic Partnership with VISA - Three year marketing partnership with VISA to support USAT’s to drive credit/debit adoption in the small-ticket, unattended retail space. 38 Company Results Crane Merchandising Systems, Inc. and USA Technologies, Inc. announced a three-year agreement to deliver a combined cashless vending solution to Crane customers in North America. 39 Company Results Secured reseller/distributor agreement with Affliliated Distributors and Rexel Holdings for the EnergyMiser products. 40 Company Results ©August 2010 The Nilson Report Nilson Report named USAT as #6 in U.S. for Point of Sale Terminal shipments. 41 Company Results USA Technologies Named to Deloitte's Fast 500 List of Fastest Growing Companies in North America in October of 2010. 42 Company Results devices connected to the USALive Network. •A 53% increase from last year. •Driving an 81% increase in license and transaction revenue from last year. 43 Company Results customers on the ePort Connect Service •An 89% increase from last year. 45 Company Results Increased USAT Shareholder Value JUN JUL AUG SEP OCT NOV DEC JAN FEB MAR APR MAY JUN 500% 400% 300% 200% 100% 0% USAT NASDAQ Composite S&P 500 50 Our Company is Well Positioned for Continued Success •Expanded market opportunity •Market leading products and services •Focused on generating value for shareholders, customers and partners •Rising connections, processing volume, revenues, margins and reduced SG&A •79 patents issued •Diversified product line, customer base and revenue streams •A dedicated and talented team with a mission All leading to a world-class company 51 Annual Shareholders’ Meeting June 13, 2011 Creating Value Through Innovation
